Title: From John Adams to the President of Congress, No. 98, 22 July 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Paris, 22 July 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 211–218). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:873–875.
     This letter, read in Congress on 26 Dec., contains a series of newspaper reports, the first of which concerned George III’s speech of 8 July proroguing Parliament, which John Adams thought did little to promote the cause of peace. For his detailed critique of the speech, see Adams’ “Letters from a Distinguished American,” ante 14–22 July, No. XII, and notes 1 and 2 (above). The remaining reports concerned Spanish and French naval activities and the efforts of the northern powers to implement the armed neutrality. John Adams observed that while all the maritime powers were determined to resist British attacks on neutral commerce and prevent Britain from resuming its monopoly of the American trade, it was up to the United States to “fight our own battles, and bear our own Expences” in pursuit of its interests. Finally, in words very close to those used in his first letter to Edmund Jenings of 18 July (above), Adams declared that the combination of the maritime powers against England showed “the Wisdom of Congress in planning the first Treaty, which was first sent to the Court of Versailles upon the principle of perfect equality and reciprocity; granting no exclusive priviledges, and binding herself to no obligations not to admit any other and all other nations to the same: principles from which it is to be presumed We shall not depart.”
    